Case 2:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 1 of 6 Page ID #:1229




                          BAFFA DECLARATION
Case 2:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 2 of 6 Page ID #:1230




 1                       DECLARATION OF AUSTIN BAFFA
 2     I, AUSTIN BAFFA, declare and state as follows:
 3        1. I have personal knowledge of the facts stated below and if called upon
 4 testify to these facts, I could and would do so competently.

 5        2. I attended the Breonna Taylor solidarity protest in Hollywood on March 14,
 6 2021. I was present at the time as press and clearly identified myself as such. I wore a

 7 safety vest that had the word “PRESS” in a large font on both the front and back. I believe

 8 the word could be read from a considerable distance.

 9        3. While I was present at this location, I filmed the activity around a police skirmish
10 line that was facing a small group of demonstrators. After a while, I left this area and

11 walked away, staying on the sidewalk, in a direction that put my back to the LAPD

12 skirmish line. I filmed as I was walking and observed that there were very few people in

13 this area. As I continued to walk and film, I only captured one person who walked past

14 and then ahead of me. What I observed is captured in Exhibit 6 to my declaration. Exhibit

15 6 is a true and correct copy of footage I filmed on March 14, 2021 in the vicinity of the

16 Breonna Taylor protest.

17        4. A few seconds after I filmed this individual, I was suddenly struck with a large
18 impact projectile. Because my back was to the skirmish line, I did not see an LAPD
19 officer shoot me; however, I observed officers with weapons just a few minutes earlier,

20 when I was in the vicinity of the police skirmish line. I did not observe any other

21 individuals in the area of the demonstration with any guns, let alone the type of weapon

22 used by the police to shoot less-lethal munitions.

23        5. My camera was still running when I was hit. The image in Exhibit 6 shifts to
24 the pavement at the point that I was shot and collapsed on the ground. I estimate that I

25 was at least half a block from the police skirmish line when I was shot in the back.

26        6. The impact of the projectile was on my shoulder, just a few inches from the base
27 of my skull. Attached at Exhibit 7 is a true and correct depiction of the injury at the

28 point of impact. Exhibit 7 was taken a few hours after the injury occurred. The

                                                -1-
Case 2:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 3 of 6 Page ID #:1231




 1 projectile broke the skin, causing some bleeding, and also produced significant swelling

 2 and pain in the surrounding back, shoulder and neck area.

 3        7. The projectile struck with such force that it knocked me to the ground. I was
 4 unable to move and lost consciousness briefly. When I regained consciousness, I saw

 5 that I was being assisted by Raquel Natalicchio, an individual I know who is a trained

 6 EMT. She, along with several other people, helped me get to my feet and move to a safer

 7 location. I experienced immediate pain where I was shot. I had difficulty walking and

 8 felt dazed. I was informed by the EMT that I had a concussion.

 9

10        8. I declare under penalty of perjury under the laws of the United States and the
11 State of California that the foregoing is true and accurate. Executed on Friday, April 9,

12 2021 at Los Angeles, California.

13                             ___________________________
14                                AUSTIN BAFFA
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              -2-
Case 2:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 4 of 6 Page ID #:1232




                          VIDEO MANUALLY FILED
Case 2:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 5 of 6 Page ID #:1233




                              EXHIBIT 6
:20-cv-05027-CBM-AS Document 58-3 Filed 04/13/21 Page 6 of 6 Page ID




                                                      EX 7
